Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  May 10, 2013                                                                                         Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  146642                                                                                               Michael F. Cavanagh
                                                                                                       Stephen J. Markman
                                                                                                           Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  WILLIAM H. WILLIAMS,                                                                                    David F. Viviano,
            Plaintiff-Appellant,                                                                                      Justices

  v                                                                 SC: 146642
                                                                    COA: 312009
                                                                    MCAC: 12-000031
  MIRAGE CONSULTING, INC., and
  CASTLEPOINT NATIONAL INSURANCE
  COMPANY,
           Defendants-Appellees.

  _________________________________________/

         On order of the Chief Justice, the stipulation signed by the plaintiff and counsel
  for the defendants agreeing to the dismissal of this application for leave to appeal is
  considered, and the application for leave to appeal is DISMISSED with prejudice and
  without costs.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           May 10, 2013                        _________________________________________
           t0507                                                               Clerk